Title: Elijah Griffiths to Thomas Jefferson, 7 April 1820
From: Griffiths, Elijah
To: Jefferson, Thomas


					
						Dear Sir,
						
							Philadelphia
							April 7–1820
						
					
					Through the medium of the public papers of last year, I heard with much concern of your severe indisposition, to which has since been added the pleasing information of an improvement in your health, which latter I hope is well founded. The  viscissatudes viscissitudes we have experienced in extreme heat last summer, & extreme cold last January, have been very trying to aged and infirm persons here; your residence not being so far south as to be exempt from these  changes, makes me fear you have also suffered from them.
					If your health has permited you to notice the passing events, I should be pleased to hear your opinion of the state of the nation Nation at this time; there appears to have been much sensibility awakened in the national legislature by the question affecting Slavery; this dreadfull subject seems to have an Ominous something about it, which make me shudder in anticipation. It looks like a distant rock, whose head is hardly above the  waves, on which we are in danger of suffering a sanguinary shipwreck at no very distant day. The subject is painful, we will leave it, “Sufficient to the day, is the evil thereoff”; It will be our wisdom to look to,  and trust the benevolent author of all our mercies, to avert from us the calamities we fear, by increasing in us dispositions truely benevolent toward each other, which will make us  forbearing and charitable.
					The domestic state of the country is truely distressing; we have all the wants of better times, without the usual means of supplying them; we have all the domestic vices fostered by prosperity & a mild system of government, & those bred in foreign climes bred under the hand of tyranny & penury. Our present adversity will not so as fully correct these vicious habits, as set their inginuity into operation, to obtain an  unlawful subsistance. We have overtraded ourselves, our exports have ceased, while we are supplied to profusion by the industry of other nations; if this is not arested by the government, they it will be by posterity be deemed as indifferent to the prosperity of the nation, as the merchants are avaritious in importing, and the multitude stupid for encouraging them, by consuming their merchandize. The great scarcity of money has added to our embarrasments; this has been done by the U.S. Bank, condensing our circulating medium to a specie standard, which leaves debtors on the former footing, but enhances The value of mony from 50 to 100 per. Ct. diminishing the value of propirty in an equal ratio, & increasing in an equal ratio the difficulty of discharging former engagements; this has been fatal in its operation to many very correct men.
					We have had a sivere frost & a considerable snowstorm which commenced on sunday morning the 2 Inst & continued till late at night from the N.E., it was damp but was several inches deep on the ground; there was plenty of ice produced that night & the following. On sunday evening we had a very alarming fire, it was the theatre in chesnut street; the building with its  appendages were entirely consumed in a short time & some considerable injury done to other property adjoining it, but the considerable quantity of snow on the roofs of the neighbouring buildings saved them, with exertions of the fire men, it was the greatest body of flame & heat I ever witnessed in so compact a compass.
					I see by the papers, that the Bankrupt bill was rejected by the Senate of the U.S. it is added in the Nation Intelr that it probably will be  revived in some shape or other this Session. Whether this Law would do any good or not, I am unable to decide, but in difficult times people are always fond of changes in hopes of relief. If the bill had passed, it was my intention to petition the President of the United States to be appointed one of the commissions, and should the bill be revived & pass I still contemplate making the application. If it will not be trespassing too much on your time and friendship, I will ask you to add to to the obligations I am already under, by addressing a line to President Monroe in my favour, if the Law passes.
					My sincere wish is, that this letter may find you enjoying a comfortable degree of health  at this time.
					Pray accept the best wishes that friendship and respect can dictate from your
					
						Humbl servt
						
							Elijah Griffiths
						
					
				